Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7-27 are allowed. 							                   The following is an examiner's statement of reasons for allowance: 
Regarding Claim 7: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for manufacturing a semiconductor device, comprising: forming an etch-stop layer over the first metal wiring; wherein: the etch-stop layer consists of, in an order closer to the first metal wiring, a first sub-layer made of one selected from the group consisting of an aluminum-based insulating material, hafnium oxide, zirconium oxide and titanium oxide, a second sub-layer made of a first silicon based insulating material, a third sub-layer made of one selected from the group consisting of an aluminum-based insulating material, hafnium oxide, zirconium oxide and titanium oxide, and a fourth sub-layer made of a second silicon based insulating material.
The most relevant prior art reference due to You et al. (Pub. No.: US 2006/0084275 A1) substantially discloses a method for manufacturing a semiconductor device, comprising: 		forming a first metal wiring (Par. 0055-0056; Figs. 5A-5B - metal layer 305); 		forming an etch-stop layer over the first metal wiring (Par. 0055-0056; Figs. 5A-5B – etch-stop layer 315);										forming an interlayer dielectric layer on the etch-stop layer (Par. 0055-0056 & 0061; Figs. 5A-5B – interlayer dielectric layer 320); 								forming a mask layer on the interlayer dielectric layer, the mask layer including a first mask layer disposed on the interlayer dielectric layer (Par. 0055-0056 & 0061; Figs. 5A-5B – presence of at least a single layer mask implied); 						forming an opening by etching the interlayer dielectric layer (Par. 0060-0062; Figs. 5A-5B);  and 											forming a second metal wiring in the opening (Par. 0060-0062; Figs. 5A-5B – second metal layer 335),  wherein: 										the etch-stop layer consists of, in an order closer to the first metal wiring, a first sub-layer made of one selected from the group consisting of an aluminum-based insulating material, hafnium oxide, zirconium oxide and titanium oxide, a second sub-layer made of a first silicon based insulating material, and a third sub-layer made of one selected from the group consisting of an aluminum-based insulating material, hafnium oxide, zirconium oxide and titanium oxide (Par. 0055-0056; Figs. 5A-5B –  first sub-layer 340 made of one selected from the group consisting of an aluminum-based insulating material and hafnium oxide; second sub-layer 345 might be formed of silicon oxide; third sub-layer 350 made of one selected from the group consisting of an aluminum-based insulating material and hafnium oxide), and 				the forming the opening includes: 										a first etching process for etching the interlayer dielectric layer, which stops on the third sub-layer (Par. 0060-0062; Figs. 5A-5B – implied), 							a second etching process to remove the third sub-layer (Par. 0060-0062; Figs. 5A-	5B - implied); 	and 												after the second etching process, a third dry etching process for etching the second 	sub-layer and the first sub-layer to expose the first metal wiring (Par. 0060-0062; Figs.         	5A-5B - implied).
Additionally, Dostalik et al. (Pub. No.: US 2007/0290347 A1) teaches a method for manufacturing a semiconductor device, comprising: 						forming a first metal wiring (Paragraphs 0028-0031, Fig. 3 - first metal wiring 215); 		forming an etch-stop layer over the first metal wiring (Paragraphs 0028-0031, Fig. 3 – etch stop layer comprising layers 225 & 220);						forming an interlayer dielectric layer on the etch-stop layer (Paragraphs 0028-0031, Fig. 3 – interlayer dielectric layer 210); 								forming a mask layer on the interlayer dielectric layer, the mask layer including a first mask layer disposed on the interlayer dielectric layer (Paragraphs 0028-0031, Fig. 3 – mask layer 310); 												forming an opening by etching the interlayer dielectric layer (Paragraphs 0028-0031, Figs. 3-4 – opening 410); and 									forming a second metal wiring in the opening (Paragraphs 0019-0032, Figs. 8-9 – second metal layer 810),  wherein: 										the etch-stop layer consists of, in an order closer to the first metal wiring, a second sub-layer made of a first silicon based insulating material, a third sub-layer made of one selected from the group consisting of an aluminum-based insulating material, hafnium oxide, zirconium oxide and titanium oxide (Paragraphs 0019-0032, Figs. 8-9 -  second sub-layer  220 might be formed of SiCN, SiN, SiC or combinations thereof; third sub-layer 225 made of aluminum-based insulating material).					
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 7 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 7 is deemed patentable over the prior arts.

Regarding Claims 8-15: these claims are allowed because of their dependency status from claim 7.

Regarding Claim 16: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of manufacturing a semiconductor device, comprising: forming a first insulating layer in direct contact with a metal layer; forming a second insulating layer in direct contact with the first insulating layer; forming a third insulating layer in direct contact with the second insulating layer; forming a fourth insulating layer in direct contact with the third insulating layer; forming an interlayer dielectric layer in direct contact with the fourth insulating layer; performing a first patterning operation including a lithography operation and a dry etching operation to form a first opening passing through the interlayer dielectric layer; and performing a second patterning operation including a lithography operation and a dry etching operation to form a second opening at an upper portion of the interlayer dielectric layer, wherein the second opening has a tapered shape, and the fourth insulating layer is made of a different material than the second insulating layer.
The most relevant prior art reference due to You et al. (Pub. No.: US 2006/0084275 A1) discloses a method of manufacturing a semiconductor device, comprising: 					forming a first insulating layer in direct contact with a metal layer (Par. 0055-0056; Figs. 5A-5B – first insulating layer 340; metal layer 305); 						forming a second insulating layer in direct contact with the first insulating layer (Par. 0055-0056; Figs. 5A-5B – second insulating layer 345); 					forming a third insulating layer in direct contact with the second insulating layer (Par. 0055-0056; Figs. 5A-5B – third insulating layer 350);					forming a fourth insulating layer in direct contact with the third insulating layer (Par. 0055-0056 & 0061; Figs. 5A-5B – the Figs. don’t show the fourth insulating layer explicitly; however in mentions in Par. 0061 that further layers could be added between the third insulating layer 350 and interlayer dielectric 320; so we could assume a presence of a fourth insulating layer in direct contact with the third insulating layer 350); and					forming an interlayer dielectric layer in direct contact with the fourth insulating layer (Par. 0055-0056 & 0061; Figs. 5A-5B – interlayer dielectric layer 320). 			Additionally, Shih et al. (Pub. No.: US 2013/0256903A1) teaches a method for manufacturing a semiconductor device, comprising: 						performing a first patterning operation including a lithography operation and a dry etching operation to form a first opening passing through the interlayer dielectric layer (Par. 0020; Fig. 5 -  via first patterning through interlayer dielectric layer 250 to form first opening 260b); and 											performing a second patterning operation including a lithography operation and a dry etching operation to form a second opening at an upper portion of the interlayer dielectric layer (Par. 0020; Fig. 5 - via first patterning through interlayer dielectric layer 250 to form second opening 260a).	Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 16 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 16 is deemed patentable over the prior arts.

Regarding Claims 17-20: these claims are allowed because of their dependency status from claim 16.

Regarding Claim 21: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of manufacturing a semiconductor device, comprising: forming a first insulating layer in direct contact with a metal layer; forming a second insulating layer in direct contact with the first insulating layer; forming a third insulating layer in direct contact with the second insulating layer; forming a fourth insulating layer in direct contact with the third insulating layer; forming an interlayer dielectric layer in direct contact with the fourth insulating layer; performing a first etching operation to form a first opening passing through the interlayer dielectric layer; performing a second etching operation to form a second opening at an upper portion of the interlayer dielectric layer; performing a third etching operation to etch the third insulating layer; and performing a fourth etching operation to etch the second and first insulating layers, wherein: the second etching operation stops at the third insulating layer, and the third etching operation stops at the second insulating layer.
The most relevant prior art reference due to You et al. (Pub. No.: US 2006/0084275 A1) discloses a method of manufacturing a semiconductor device, comprising: 					forming a first insulating layer in direct contact with a metal layer (Par. 0055-0056; Figs. 5A-5B – first insulating layer 340; metal layer 305); 						forming a second insulating layer in direct contact with the first insulating layer (Par. 0055-0056; Figs. 5A-5B – second insulating layer 345); 					forming a third insulating layer in direct contact with the second insulating layer (Par. 0055-0056; Figs. 5A-5B – third insulating layer 350);					forming a fourth insulating layer in direct contact with the third insulating layer (Par. 0055-0056 & 0061; Figs. 5A-5B – the Figs. don’t show the fourth insulating layer explicitly; however in mentions in Par. 0061 that further layers could be added between the third insulating layer 350 and interlayer dielectric 320; so we could assume a presence of a fourth insulating layer in direct contact with the third insulating layer 350); 					forming an interlayer dielectric layer in direct contact with the fourth insulating layer (Par. 0055-0056 & 0061; Figs. 5A-5B – interlayer dielectric layer 320);					performing a first etching operation to form a first opening passing through the interlayer dielectric layer (Par. 0061-0062; Figs. 5A-5B);								performing a third etching operation to etch the third insulating layer (Par. 0061-0062; Figs. 5A-5B – implied); and									performing a fourth etching operation to etch the second and first insulating layers (Par. 0061-0062; Figs. 5A-5B – implied).									Additionally, Shih et al. (Pub. No.: US 2013/0256903A1) teaches a method for manufacturing a semiconductor device, comprising: 						performing a second etching operation to form a second opening at an upper portion of the interlayer dielectric layer (Par. 0020; Fig. 5 - via first patterning through interlayer dielectric layer 250 to form second opening 260a).							
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 21 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 21 is deemed patentable over the prior arts.

Regarding Claims 22-27: these claims are allowed because of their dependency status from claim 21.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/10/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812